 1   [COUNSEL OF RECORD IDENTIFIED IN SIGNATURE BLOCK]
 2

 3                    IN THE UNITED STATES DISTRICT COURT
 4                     NORTHERN DISTRICT OF CALIFORNIA
 5                              OAKLAND DIVISION
 6

 7   SYNCHRONOSS TECHNOLOGIES, INC.,     Case No. 4:16-cv-00119-HSG-KAW
 8                         Plaintiff,    STIPULATED REQUEST FOR ORDER
                                         CHANGING TIME AND ORDER
 9              v.
10                                       [CIVIL LOCAL RULE 6-2]
     DROPBOX, INC.,
11                         Defendant.    Judge: Hon. Haywood S. Gilliam, Jr.

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

              STIPULATED REQUEST FOR ORDER CHANGING TIME AND ORDER
                            CASE NO. 4:16-CV-00119-HSG-KAW
 1          Plaintiff Synchronoss Technologies, Inc., (“Synchronoss”) and Defendant Dropbox, Inc.,
 2   (“Dropbox”) (collectively, the “Parties”) by and through their respective counsel, and subject to
 3   the Court’s approval, stipulate as follows:
 4          WHEREAS, on July 3, 2019, Dropbox filed its Motion for Attorney’s Fees (ECF 436)
 5   and Bill of Costs (ECF 434); and
 6          WHEREAS, in light of the July 4 holiday and conflicting deadlines facing counsel
 7   for Synchronoss, there is good cause to extend the deadlines for Synchronoss’ Opposition to
 8   Dropbox’s Motion for Attorney’s Fees (ECF 436) and Objections to Bill of Costs by two days,
 9   from July 17, 2019 to and including July 19, 2019, and to extend the deadlines for Dropbox’s
10   Reply to Synchronoss’ Opposition to Dropbox’s Motion for Attorney’s Fees (Declaration of
11   Sarah S. Eskandari in support of The Parties’ Stipulated Request for Order Changing Time,
12   “Eskandari Decl.,” ¶ 3); and
13          WHEREAS, on July 16 and 17, 2019, the Parties met and conferred via e-mail to
14   discuss the need for approaching the Court to request a brief extension of time for the deadline
15   for Synchronoss’ Opposition to Dropbox’s Motion for Attorney’s Fees (ECF 436) and
16   Objections to Bill of Costs (ECF 434) by two days, and to extend the deadline for Dropbox’s
17   Reply to Synchronoss’ Opposition to Dropbox’s Motion for Attorney’s Fees by two business
18   days, to and including July 30, 2019; (Eskandari Decl., ¶ 4); and
19          WHEREAS, the Parties respectfully request that the Court extend the deadlines for
20   Synchronoss’ Opposition to Dropbox’s Motion for Attorney’s Fees (ECF 436) and Objections
21   to Bill of Costs (ECF 434) by two days, from July 17, 2019 to and including July 19, 2019,
22   and extend the deadline for Dropbox’s Reply to Synchronoss’ Opposition to Dropbox’s
23   Motion for Attorney’s Fees by two business days, to and including July 30, 2019; and
24          WHEREAS, there have been nine prior time modifications in this case: (1) when the
25   Court granted Synchronoss’ motion for an extension of time to respond to Dropbox’s original
26   February 5, 2016 motion to dismiss (ECF 71); (2) when the Court granted the Parties’
27   Stipulated Request for an extension of time for Dropbox to file its reply in support of the
28   Motion to Dismiss (ECF 90); (3) when the Court granted the Parties’ stipulated request for an
                                                1
                   STIPULATED REQUEST FOR ORDER CHANGING TIME AND ORDER
                                 CASE NO. 4:16-CV-00119-HSG-KAW
 1   extension of time to submit their ESI Stipulation and Protective Order (ECF 123); (4) when
 2   the Court granted the Parties’ Stipulated Request to Change the Deadline for Document
 3   Production (ECF 187); (5) when the Court granted the Parties’ Stipulated Request to
 4   Complete Currently Noticed Depositions Beyond The Close Of Fact Discovery (ECF 224);
 5   (6) when the Court granted the Parties’ Stipulated Request to extend the deadlines to complete
 6   currently noticed fact depositions and to serve expert disclosures and reports (ECF 232);
 7   (7) when the Court granted the Parties’ Stipulated Request to extend further the deadlines to
 8   complete currently noticed fact depositions and to serve expert disclosures and reports (ECF
 9   244); and (8) when the Court granted the Parties’ Stipulated Request to complete currently
10   noticed expert depositions beyond the close of expert discovery (ECF 291); and (9) when the
11   Court granted the Parties’ Stipulated Request to reschedule the hearing date for dispositive
12   and Daubert motions (ECF 342). (Eskandari Decl., ¶ 5.)
13          WHEREAS, the Parties’ request will have no impact on the case schedule, as the only
14   pending item is the hearing for Dropbox’s Motion for Attorney’s Fees, which is noticed for
15   November 14, 2019. (Eskandari Decl., ¶ 6.)
16          NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, BY AND
17   BETWEEN THE PARTIES THROUGH THEIR RESPECTIVE COUNSEL, THAT, the
18   Parties respectfully request that the Court: (1) extend the deadlines for Synchronoss’
19   Opposition to Dropbox’s Motion for Attorney’s Fees (ECF 436) and Objections to Bill of Costs
20   (ECF 434) by two days, from July 17, 2019 to and including July 19, 2019, and (2) extend the
21   deadline for Dropbox’s Reply to Synchronoss’ Opposition to Dropbox’s Motion for Attorney’s
22   Fees by two business days, to and including July 30, 2019.
23

24

25

26

27

28
                                                   2
                   STIPULATED REQUEST FOR ORDER CHANGING TIME AND ORDER
                                 CASE NO. 4:16-CV-00119-HSG-KAW
 1
     Dated this 17th day of July, 2019.
 2

 3

 4    /s/ Sarah S. Eskandari                   /s/ Jonathan A. Patchen
     SARAH S. ESKANDARI (SBN 271541)           STEPHEN E. TAYLOR (SBN 058452)
 5   JENNIFER D. BENNETT (SBN 235196)          JONATHAN A. PATCHEN (SBN 237346)
     DENTONS US LLP                            KARAN S. DHADIALLA (SBN 296313)
 6   One Market Plaza,                         TAYLOR & PATCHEN, LLP
     Spear Tower, 24th Floor
 7   San Francisco, CA 94105                   One Ferry Building, Suite 355
     Telephone: (415) 267-4000                 San Francisco, CA 94111
 8   Facsimile: (415) 267-4198                 Telephone: (415) 788-8200
     Email: sarah.eskandari@dentons.com        Facsimile: (415) 788-8208
 9   Email: jennifer.bennett@dentons.com       E-mail: staylor@taylorpatchen.com
                                               E-mail: jpatchen@taylorpatchen.com
10   MARK L. HOGGE (Pro Hac Vice)              E-mail: kdhadialla@taylorpatchen.com
     KIRK R. RUTHENBERG (Pro Hac Vice)
11   NICHOLAS H. JACKSON (SBN 269976)
                                               THOMAS H. L. SELBY (pro hac vice)
     KEVIN GREENLEAF (SBN 256896)
12                                             DAVID M. KRINSKY (pro hac vice)
     RAJESH NORONHA (Pro Hac Vice)
                                               ADAM D. HARBER (pro hac vice)
13   DENTONS US LLP
                                               CHRISTOPHER J. MANDERNACH (pro
     1900 K Street, N.W.
                                               hac vice)
14   Washington, DC 20006
                                               SARAH L. O’CONNOR (pro hac vice)
     Telephone: (202) 408-6400
15                                             D. SHAYON GHOSH (SBN 313628)
     Facsimile: (202) 408-6399
                                               WILLIAMS & CONNOLLY LLP
     Email: mark.hogge@dentons.com
16                                             725 Twelfth Street, N.W.
     Email: kirk.ruthenberg@dentons.com
                                               Washington, D.C. 20005
17   Email: nicholas.jackson@dentons.com
     Email: kevin.greenleaf@dentons.com        Telephone: (202) 434-5000
     Email: rajesh.noronha@dentons.com         Facsimile: (202) 434-5029
18
                                               E-mail: tselby@wc.com
19   Attorneys for Plaintiff                   E-mail: dkrinsky@wc.com
     Synchronoss Technologies, Inc.            E-mail: aharber@wc.com
20                                             E-mail: cmandernach@wc.com
                                               E-mail: soconnor@wc.com
21                                             E-mail: sghosh@wc.com
22
                                               Attorneys for Defendant
23                                             Dropbox, Inc.

24

25

26

27

28
                                           3
                  STIPULATED REQUEST FOR ORDER CHANGING TIME AND ORDER
                                CASE NO. 4:16-CV-00119-HSG-KAW
 1                                              ORDER
 2
            THIS MATTER, came before the Court on a Stipulated Request for Order Changing
 3
     Time by Plaintiff Synchronoss Technologies, Inc. and Defendant Dropbox, Inc., (collectively,
 4
     the “Parties”). The Court, having reviewed and considered the submitted papers in this matter
 5
     and all relevant factual statements therein, hereby GRANTS the Parties’ Stipulated Request to
 6
     extend the deadlines for Synchronoss’ Opposition to Dropbox’s Motion for Attorney’s Fees
 7
     (ECF 436) and Objections to Bill of Costs (ECF 434) by two days, from July 17, 2019 to and
 8
     including July 19, 2019, and to extend the deadline for Dropbox’s Reply to Synchronoss’
 9
     Opposition to Dropbox’s Motion for Attorney’s Fees to and including July 30, 2019.
10

11

12   IT IS SO ORDERED.

13
     DATED: July 18, 2019                        _____________________________________
14                                               HONORABLE HAYWOOD S. GILLIAM JR.
15                                                  UNITED STATES DISTRICT JUDGE

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  4
                   STIPULATED REQUEST FOR ORDER CHANGING TIME AND ORDER
                                 CASE NO. 4:16-CV-00119-HSG-KAW
